DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on April 27, 2022 is acknowledged.
Claims 1, 17, 21 and 26-28 were pending. Claims 1, 21, 26-28 and new claim 30 are being examined on the merits. Claims 17 is withdrawn.

Response to Arguments
Applicant’s arguments filed April 27, 2022 have been fully considered.
All of the previously made rejections are withdrawn in view of the amendments to the claims.

Claim Interpretation
Claim 1 recites several steps comprising, in part, combining linear DNA fragments in step (a), adding a T4 DNA polymerase to generate single-stranded recesses in step (b), and a heat treatment in step (c). For purposes of examination, step (c) is being construed as occurring after step (b) has been completed (as opposed step (c) reciting the time and temperature conditions of step (b)). Stated differently, step (b) is being construed as the step of generating single-stranded recesses, while step (c) is being construed as the step of heat inactivation of the T4 DNA polymerase which begins after the single-strand recess generation step has been completed. Claims 21 and 30 are being construed similarly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 26 recites the limitation “wherein steps (a) through (c) are completed in less than 
1 minute”. The limitation “less than 1 minute” refers to a range of an unspecified (although non-zero) lower limit to a maximum of 1 minute. While the specification describes a heat inactivation period of less than one minute (para. 21), and completing the rapid cloning method in about one minute (para. 22), it does not describe completing the rapid cloning method in the recited range of less than 1 minute, and, in particular, does not describe rapid cloning methods at the lower end of the recited range. Therefore, the limitation “wherein steps (a) through (c) are completed in less than 1 minute” was not described in the specification in such a way as to reasonably convey to the ordinary artisan that the inventor was in possession of the claimed invention at the time the application was filed. Consequently, the limitation is new matter.

Allowable Subject Matter
Claims 1, 21, 27-28 and 30 are allowed.

Conclusion
Claims 1, 21, 26-28 and 30 are being examined. Claims 1, 21, 27-28 and 30 are allowed. Claim 26 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637